      Case 1:17-cv-02229-RMB-KNF Document 103 Filed 03/04/20 Page 1 of 1




                   LEE LITIGATION GROUP, PLLC
                                148 WEST 24th Street, 8th Floor
                                      New York, NY 10011
                                        Tel: 212-465-1180
                                       Fax: 212-465-1181
                                   info@leelitigation.com



WRITER’S DIRECT:          212-661-1008
                          anne@leelitigation.com
                                                                            March 4, 2020
Via ECF
The Honorable Richard M. Berman, U.S.D.J.
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007

                          Re:     Fisher v. SD Protection Inc., et al.
                                  Case No. 17-cv-2229


Dear Judge Berman:
        We are counsel to Plaintiff. In view of the Court’s Order granting Defendants’ counsel’s
request to appear telephonically for the hearing scheduled for March 11, 2020 at 11:00 a.m. (Dkt.
101), the undersigned respectfully requests that such hearing be converted to a telephonic hearing,
and further requests permission to similarly appear by phone.

       We thank the Court for considering this matter.


Respectfully,
/s/ Anne Seelig
Anne Seelig, Esq.
cc: all parties via ECF




                                                     1
